Citation Nr: 0948776	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-00 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
right knee injury, status post anterior cruciate ligament 
reconstruction and meniscectomies.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran had active duty from September 1988 to November 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

During the pendency of this appeal a December 2006 rating 
decision increased the evaluation from zero percent disabling 
to 10 percent disabling, effective April 19, 2006, the date 
of the claim.  

In April 2007 relevant medical records were received at the 
RO from the Veteran.  There was no Supplemental Statement of 
the Case (SSOC) regarding this evidence and the Veteran did 
not submit a waiver of RO review of this evidence.  As this 
case is being remanded for other reasons, discussed below, 
remanding for this issue is unnecessary

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts he warrants a higher disability 
evaluation for a right knee injury, status post anterior 
cruciate ligament reconstruction and meniscectomies.

Initially, the Board notes that the Veteran last had a VA 
examination to assess his service-connected right knee in 
October 2006.  The Veteran submitted record of an April 2007 
private examination that suggests that the Veteran suffered 
another meniscal tear to his right knee.  Therefore, to 
ensure that the record reflects the current severity of the 
Veteran's service-connected right knee on appeal, a more 
contemporaneous examination is warranted, with findings 
responsive to all applicable rating criteria.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the Veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered "contemporaneous").  The Board notes 
that the examination reports should set forth specific 
findings responsive to all applicable rating criteria as well 
as 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 
202, 205-207 (1995).

Therefore the RO should arrange for the Veteran to undergo a 
VA examination to evaluate the current status of his right 
knee.  The Veteran is advised that a failure to report to any 
scheduled examination(s), without good cause, may result in a 
denial of the claim(s).  See 38 C.F.R. § 3.655 (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination sent to the Veteran by the pertinent 
VA medical facility.

To ensure that all due process requirements are met, in 
addition to affording the Veteran a medical examination, the 
RO should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran should be informed that he may 
submit evidence to support his claim.  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them and describe 
further action to be taken.  

3.  The RO should schedule the Veteran 
for a VA examination to determine the 
current severity of the service-connected 
right knee injury, status post anterior 
cruciate ligament reconstruction and 
meniscectomies.  The entire claims file 
must be made available to the examiner, 
and the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  The RO 
should ensure that the examination is 
adequate for rating purposes.  All 
appropriate tests or studies (to include 
x-rays as indicated) should be 
accomplished (with all findings made 
available to each examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The physician should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed.

The examiner is requested to determine 
the severity of the Veteran's service-
connected right knee injury, status post 
anterior cruciate ligament reconstruction 
and meniscectomies with specific findings 
of impairment reported in detail.  The 
examiner should conduct range of motion 
studies of the right knee, expressed in 
degrees.  The examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the right 
knee.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  The examiner should 
also indicate whether, and to what 
extent, the Veteran experiences likely 
functional loss of the right knee due to 
pain and/or any of the other symptoms 
noted above during flare- ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be readjudicated 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the RO should furnish the Veteran 
and his representative with a 
Supplemental State of the Case (SSOC) and 
afford them with an appropriate time 
period for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

